TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00080-CR


                                   John S. Young, Appellant

                                                 v.

                                  The State of Texas, Appellee


          FROM THE 119TH DISTRICT COURT OF TOM GREEN COUNTY
NO. B-17-0081-SB, THE HONORABLE MARTIN (BROCK) JONES, JUDGE PRESIDING


                                           ORDER


PER CURIAM

              Appellant’s brief on appeal was originally due July 12, 2018. On counsel’s motions,

the time for filing was extended to October 30, 2018. Appellant’s counsel has now filed a fifth

motion, requesting that the Court extend the time for filing appellant’s brief. We grant the motion

for extension of time and order appellant to file a brief no later than November 9, 2018. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

              It is ordered on November 2, 2018.



Before Justices Puryear, Goodwin, and Bourland

Do Not Publish